Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 6, 8-10, 21-34 have been examined. Claims 1, 6, 7, 9-10, have been amended.  Claims 3-5, 7, 11-20 have been canceled. Claims 21-34 have been added. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 24, 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Specification, Para [0012 and [0013 are reproduced as below 

[0012] “In other features, the instructions, upon execution, cause the at least one processor to add each prescription scheduled for delivery within the predetermined time of the target delivery date to a bundle list and, for each prescription in the bundle list, set the prescription in the bundle list as the candidate prescription and perform the select, obtain, determine, adjust, and update steps. In other features, the instructions, upon execution, cause the at least one processor to, in response to the delivery date of the candidate prescription being earlier than the target delivery date, determine a days supply on hand of the candidate prescription for the user as of the target delivery date and, in response to the days supply on hand being less than a first threshold, remove the candidate prescription from the bundle list. 

[0013] In other features, the instructions, upon execution, cause the at least one processor to, in response to the days supply on hand being greater than the first threshold but less than a second threshold, generate an alert indicating the days supply on hand is below the second threshold and selectively transmit the alert to the user.
”. 

The Specification only merely describes, a first threshold, a second threshold and  there are no description of the term “inventory metric” The specification does not demonstrate that applicant has made an invention that achieves the claim function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the invention had possession of the claimed invention. Therefore, this limitation lacks adequate written description support in the original filed specification.

Allowable Subject Matter Over the Prior Art 
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited. 
Claim 1 is directed to a computerized delivery scheduling method comprising: 
receiving a bundle request from a user device via a web portal, wherein the bundle request specifies a recipient; 
identifying a first prescription scheduled for delivery to the recipient within a first date range; 
setting a scheduled delivery date of the first prescription as a target delivery date, wherein the scheduled delivery date is stored in memory hardware of a pharmacy device 
 identifying a set of prescriptions scheduled for delivery to the recipient within a predetermined time of the target delivery date; and 
for each prescription in the set of prescription ; 
selecting the prescription as a candidate prescription; 
obtaining prescription parameters of the candidate prescription from the pharmacy device, 
determining a required fill date of the candidate prescription, wherein the required fill date is a latest fill date of the candidate prescription to deliver the candidate prescription by the target delivery date; 
based on the prescription parameters, identifying whether the candidate prescription is a refill prescription; and

(ii) a scheduled delivery date of the candidate prescription being earlier than the target delivery date: 
determining an inventory metric of the candidate prescription; 
in response to the inventory metric being less than a first threshold, removing the candidate prescription from the set of prescriptions: 
in response to the inventory metric being greater than the first threshold, adjusting the delivery date of the candidate prescription to the target delivery date; and 
transmitting the adjusted delivery date to the pharmacy device to modify
the scheduled delivery date stored in the memory hardware of the pharmacy device. 
Claims 1, 24, 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 112(a), set forth in this office action and to include all of the limitations of the base claims and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686